ORDER OF SUSPENSION UPON NOTICE OF CONVICTION
SHEPARD, Chief Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 23(10)(e), files a Notice of Conviction and Request for Suspension. And this Court, being duly advised, now finds that on June 6, 1995, pursuant to a plea agreement, the respondent was convicted in the United States District Court for the Southern District of Indiana, Evansville Division, in Cause No. EV 98-26-CR, of two felony counts, Perjury Before the Federal Grand Jury, and Conspiracy to Defraud the Internal Revenue Service. We find further that, pursuant to Admis.Disc.R. 23(11)(a), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any disciplinary proceeding that may result.
IT IS, THEREFORE, ORDERED that Mark Eugene Reynolds is hereby suspended from the practice of law effective thirty (80) days from the issuance of this Order. Pursuant to Admis. Disc R. 28(11)(b), the respondent may, within 20 days of the issuance of this Order, assert in writing any deficiency that establishes that the suspension may not properly be ordered.
The Clerk of this Court is directed to send notice of this Order of Suspension as provided by Admis.Disc.R. 28(8)(d).
All Justices concur.